 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                   Case No. 2:16-CR-239-RSL-001
10
                             Plaintiff,                            ORDER GRANTING
11
                        v.                                         MOTION TO WITHDRAW
12                                                                 PETITION
       ZACHARY A. SMULSKI,
13
                             Defendant.
14
15          This matter comes before the Court on defendant1 Zachary Smulski’s “Motion to
16 Withdraw Petition for Writ of Error Coram Nobis.” Dkt. #66. Having considered Mr. Smulski’s
17 motion and the Petition for Writ of Error Coram Nobis, Dkt. #65, the Court hereby GRANTS
18 Mr. Smulski’s motion to withdraw the petition.
19
20
            DATED this 16th day of November 2018.
21
22
23                                                      A
                                                        Robert S. Lasnik
24
                                                        United States District Judge
25
26
27          1
          Mr. Smulski erroneously referred to himself as a petitioner in his “Petition for Writ of Error
28 Coram Nobis,” Dkt. #65, and in his motion to withdraw it, Dkt. #66.
   ORDER GRANTING MOTION TO
   WITHDRAW PETITION - 1
